Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS

This Separation Agreement and Release of all Claims ( “Agreement”) is entered
into by and between Financial Institutions, Inc., a bank holding company
chartered under the laws of the State of New York, having its principal office
at 220 Liberty St., Warsaw, New York 14569, and its subsidiaries and affiliates
(collectively referred to as the “Company”); and Karl F. Krebs (the “Executive”
or “you”), an individual residing at 9130 Beech Meadows Court, Clarence Center,
New York 14032.

1. Resignation. You agree that your resignation from the Company was effective
at the close of business on April 15, 2013 (the “Separation Date”), and that you
resigned your employment in all capacities with the Company.

2. Final Compensation and Benefits. You acknowledge and agree that you have
received your regular wages and employment-related benefits through the
Separation Date, all of which were paid in accordance with the Company’s regular
payroll schedule and benefit policies and practices. You acknowledge and agree
that your payment for employment-related benefits through the Separation Date
included payment for all of your accrued and unused vacation time. You
acknowledge and agree that you have also received reimbursement of any
appropriately documented expenses that were incurred but unpaid up through the
Separation Date that were a result of conducting business activities on behalf
of the Company. You received and may retain such wages and employment-related
benefits described in this Paragraph 2 even if you decide not to sign this
Agreement. You acknowledge and agree that the payments you received that are
described in this Paragraph 2 are all wages and employment-related benefits due
to you based on your employment with the Company.

3. Termination of Compensation and Benefits.

a) You acknowledge and agree that all of your compensation and
employment-related benefits ended on the Separation Date or the last day of the
month in which your employment ended, depending upon the benefit. You have or
will receive additional information regarding the date on which each benefit
ended as well as your rights to insurance continuation (at your expense) and
your retirement benefits. To the extent that you have such rights, nothing in
this Agreement will impair them.

b) You will forfeit all rights under the Financial Institutions, Inc. Annual
Incentive Plan as of the Separation Date. All of your equity compensation awards
granted to you by the Company or any of its affiliates that remain outstanding
and unvested as of the Separation Date shall be terminated effective as of the
Separation Date and be forfeited without consideration.



--------------------------------------------------------------------------------

4. Company Property.

a) To the extent you have not already done so, by no later than September 13,
2013, you shall return to the Company all documents (and all copies thereof) and
other property belonging to the Company that you have in your possession or
control, with the exception of any property that the Company authorizes you in
writing to retain. The documents and property to be returned by you include, but
are not limited to, all files, correspondence, e-mail, memoranda, notes,
notebooks, drawings, records, plans, forecasts, reports, studies, analyses,
compilations of data, proposals, agreements, financial information, research and
development information, customer information, marketing information,
operational and personnel information, specifications, code, software,
databases, computer-recorded information, tangible property and equipment
(including, but not limited to, facsimile machines, mobile telephones and
servers), credit cards, entry cards, identification badges and keys; and any
materials of any kind which contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof in whole or in
part). You agree to make a diligent search to locate any such documents,
property and information. To the extent such Company documents and property now
contain notations that you claim are attorney-client privileged, you may redact
such attorney-client privileged information prior to returning the Company
documents and property.

b) If you have used any computer, server, or e-mail system owned by you or a
member of your immediately family to receive, store, review, prepare or transmit
any Company confidential or proprietary data, materials or information, then on
or before September 13, 2013, you shall provide the Company with a
computer-useable copy of all such information and then permanently delete and
expunge such confidential or proprietary information from those systems. To the
extent such electronic information now contains (as an attachment or otherwise)
notations that you claim are attorney-client privileged, you may redact such
attorney-client privileged information prior to providing it to the Company in
computer-useable form.

c) On or before September 13, 2013, you agree to provide a signed and notarized
certification that, after a diligent efforts to locate Company documents and
property in your possession, you have complied with Paragraphs 4(a) and 4(b)
above and/or that there was no Company confidential or proprietary data,
material or information on any computer, server or e-mail system owned by you or
a member of your immediate family, and therefore that no copying or deletion of
such information was necessary. On or before September 13, 2013, you and your
attorneys also agree to provide a signed and notarized certification that you
and they have destroyed any unredacted originals and/or copies of the
attorney-client privileged materials referenced in the last sentence of
Paragraphs 4(a) and 4(b) above.

d) You further agree that if you discover any Company documents or property in
your possession or on your computer, server or e-mail system in the future, you
will immediately return such documents or information to the Company and delete
them from such computer, server or e-mail system

 

2



--------------------------------------------------------------------------------

e) Although you have returned the Company cell phone, the Company will allow you
to retain the cell phone number for your personal use, at your expense, and both
parties agree to execute any documents necessary to accomplish the transfer of
that cell phone number. You will bear the expense and pay any fees associated
with that transfer. You further agree that you will forward any Company-related
telephone calls or voice mail messages you receive at that cell phone number to
Kevin B. Klotzbach (CFO) or another Company officer on the same business day you
receive such call/message.

5. Separation Benefits. In consideration of your acceptance of the terms of this
Agreement, including but not limited to the obligations imposed by Paragraphs 9
to 11 of this Agreement and the Release of All Claims contained in Paragraph 6
of this Agreement, and provided you have signed this Agreement and the
revocation period set forth in Paragraph 22 has expired with no revocation, the
Company will provide you with the separation benefits described in this
Paragraph 5.

a) The Company will pay a separation pay benefit in the total amount of Five
Hundred Twenty-Five Thousand Dollars ($525,000.00). This separation pay benefit
will be paid as follows:

(i) Within fifteen (15) days of the Company’s receipt of written payment/wiring
instructions from you, which you agree to provide after the Effective Date of
this Agreement, as defined in Paragraph 22 below, the Company will pay a lump
sum cash payment of One Hundred Seventy-Five Thousand Dollars ($175,000.00).

(ii) The remaining separation pay benefit of Three Hundred Fifty Thousand
Dollars ($350,000.00) will be paid to you in equal bi-weekly installments, less
required payroll deductions and withholdings, for a period of fifty-two
(52) installments in accordance with the Company’s regular payroll schedule and
practice. These installments will begin on the Company’s first regular pay
period after September 14, 2013, provided you have executed this Agreement and
the revocation period set forth in Paragraph 22 has expired with no revocation.

b) The Company will not seek to recoup the Transit Valley Country Club full-year
dues it has already paid on your behalf for 2013. Any dues, fees, assessments or
other charges you incur at Transit Valley Country Club after the Separation Date
are your responsibility.

c) In the event that the Company receives an inquiry from a future prospective
employer, the Company will only disclose the position you held and the duration
of your employment, unless you authorize in writing that additional information
to be disclosed.

 

3



--------------------------------------------------------------------------------

d) The Company makes no representations to you regarding the taxability and/or
tax implications of this Agreement. You are solely responsible for any tax
consequences associated with the payments made pursuant to this Agreement,
regardless of whether the Company should have contributed and withheld taxes
from the amounts paid (including Social Security and Medicare). You agree to
defend, indemnify, reimburse and hold the Company harmless for any and all
taxes, contributions, withholdings, fees, assessments, interest, costs,
penalties and other charges that may be imposed on the Company by the Internal
Revenue Service, the New York State Tax Department or any other federal, state
or local taxing authority by reason of the payment made pursuant to paragraph
5(a)(i) above, the absence of withholdings and deductions made from that payment
and/or your non-payment or late payment of taxes due with respect to that
payment, and you alone assume all liability for all such amounts.

e) You agree that you are not entitled to any other compensation or benefits of
any kind or description from the Company, its successors, assigns, affiliates or
related companies, or from or under any employee benefit plan or fringe benefit
plan sponsored by the Company, its successors, assigns, affiliates or related
companies, other than as described in this Agreement, and except for vested
benefits under the any qualified retirement plans in which you participate.

f) You acknowledge and agree that, in the absence of this Agreement, you are not
entitled to any of the separation benefits set forth in this Paragraph 5.

6. Krebs’ Release Of All Claims Against Company.

a) By signing this Agreement you agree that you are releasing and waiving your
right to bring any legal claim of any nature against the Company arising from
conduct or events that took place before you signed this Agreement. The claims
you are giving up include, but are not limited to, claims related, directly or
indirectly, to ownership interests in the Company (except as might be determined
by a court or other legal authority as part of a legal action related to the
value of common shares, in which you belong to a recovering group or class, but
in which you are not a named plaintiff or class representative) and your
employment relationship with the Company, including your separation from
employment. This Agreement is intended to be interpreted in the broadest
possible manner to include all actual or potential legal claims you may have
against the Company, except as expressly provided otherwise in Paragraph 6(e).

b) Specifically, you agree that you are fully and forever giving up all of your
legal rights and claims against the Company, whether or not presently known to
you, arising from conduct or events occurring before you signed this Agreement.
You agree that the legal rights and claims you are waiving include all rights
and claims under, as amended, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967 (the “ADEA”), the Older Workers Benefit
Protection Act of 1990 (the “OWBPA”), the Rehabilitation Act of 1973, the Civil
Rights Acts of 1866 and 1991, the Americans With Disabilities Act of 1990 (the
“ADA”), the Genetic Information Nondiscrimination Act of 2008 (“GINA”), the
Equal Pay Act of 1963, the Family and Medical Leave Act of 1993 (“FMLA”), the
Employee Retirement Income Security Act of 1974 (“ERISA”), the New York Human
Rights Law and any similar federal, state or local statute, regulation, order or
common law. You specifically agree that you are releasing claims of
discrimination, harassment and/or retaliation based upon age, race, color, sex,
sexual orientation or preference, marital status, religion, national origin,
citizenship, veteran status, disability, genetic predisposition or carrier
status and other legally protected categories and/or activities.

 

4



--------------------------------------------------------------------------------

c) You also agree that the legal rights and claims you are giving up include
your legal rights and claims under the anti-retaliation provisions of the
Sarbanes-Oxley Act, 18 U.S.C. § 1514A and the Dodd-Frank Act, 12 U.S.C. § 5567
and/or legal rights and claims under the federal Worker Adjustment and
Retraining Notification Act of 1989 (“WARN”), the New York Worker Adjustment and
Retraining Notification Act (“NY WARN”), the New York Labor Law (except
unemployment insurance and minimum wage claims), the New York Business
Corporation Law, and any similar federal, state or local statute, regulation,
order or common law. You agree that the legal rights and claims you are giving
up include all common law rights and claims, such as a breach of express or
implied contract, tort (whether negligent or intentional), wrongful discharge,
constructive discharge, infliction of emotional distress, defamation, promissory
estoppel, and any claim for fraud, omission or misrepresentation, breach of
express or implied duties, or violation of public policy or policies, practices,
or procedures of the Company.

d) You further agree that you are giving up and releasing any damages or relief
of whatever nature or description, including, but not limited to, compensatory
damages, punitive damages, penalties, interest, and equitable forms of relief,
as well as any claim for attorney’s fees or costs, which may arise from any of
the claims waived, discharged or released in this Paragraph 6.

e) The claims you are giving up and releasing do not include your vested rights,
if any, under any qualified retirement plan in which you participate, and your
COBRA, unemployment insurance and workers’ compensation rights, if any. Nothing
in this Agreement shall be construed to constitute a waiver of: (i) any claims
you may have against the Company that arise from conduct or events that occur
after the date that you sign this Agreement; (ii) your right to file an
administrative charge with any governmental agency alleging employment
discrimination or challenging the validity of this release of all claims;
(iii) your right to participate in any administrative or court investigation,
hearing or proceeding; or (iv) any other right that you cannot waive as a matter
of law. You agree, however, to waive and release any right to receive any
individual remedy or to recover any individual monetary or non-monetary damages
as a result of any administrative charge, complaint or lawsuit filed by you or
anyone on your behalf. In addition, the release of all claims set forth in this
Agreement does not affect your rights as expressly created by this Agreement,
and does not limit your ability to enforce this Agreement or to challenge the
enforceability of this Agreement.

f) You agree that the release of all claims described in this Paragraph 6
applies not only to the Company, but also to the Company’s predecessors,
successors and their past, current and future parents, subsidiaries, related
entities, and all of their members, shareholders, officers, directors, agents,
attorneys, employees, and assigns.

 

5



--------------------------------------------------------------------------------

7. Company Release Of All Claims Against Krebs.

a) By signing this Agreement, the Company agrees that it is releasing and
waiving its right to bring any legal claim of any nature against you. The claims
the Company is giving up include, but are not limited to, claims related,
directly or indirectly, to your employment relationship with the Company,
including your separation from employment. This Agreement is intended to be
interpreted in the broadest possible manner to include all actual or potential
legal claims the Company may have against you, except as expressly provided
otherwise in Paragraph 7(d).

b) Specifically, the Company agrees that it is fully and forever giving up all
of its legal rights and claims against you, whether or not presently known to
it, that are based on events occurring before the Company signs this Agreement.
The Company agrees that the legal rights and claims it is waiving include rights
and claims under federal, state or local statute, regulations, orders or common
law, including breach of express or implied contract, tort (whether negligent or
intentional), wrongful discharge, constructive discharge, infliction of
emotional distress, defamation, promissory estoppel, and any claim for fraud,
omission or misrepresentation, breach of express or implied duties, or violation
of public policy or policies, practices, or procedures of the Company.

c) The Company further agrees that it is giving up and releasing any damages or
relief of whatever nature or description, including, but not limited to,
compensatory damages, punitive damages, penalties, interest, and equitable forms
of relief, as well as any claim for attorney’s fees or costs, which may arise
from any of the claims waived, discharged or released in this Paragraph 7.

d) The claims the Company is giving up and releasing do not include any COBRA,
unemployment insurance or workers’ compensation rights that the Company may
have. Nothing in this Agreement shall be construed to constitute a waiver of
(i) any claims the Company may have against you that arise from acts or
omissions that occur after the date that the Company signs this Agreement;
(ii) the Company’s right to file an administrative charge with any governmental
agency; (iii) the Company’s right to participate in any administrative or court
investigation, hearing or proceeding; or (iv) any claims that the Company cannot
waive as a matter of law. The Company agrees, however, to waive and release any
right to receive any individual remedy or to recover any monetary damages as a
result of any administrative charge, proceeding, arbitration or lawsuit brought
by the Company or on its behalf for the claims waived and released herein. In
addition, this Waiver and Release does not affect the Company’s rights as
expressly created by this Agreement, and does not limit its ability to enforce
this Agreement and/or to challenge the enforceability of this Agreement.

8. No Pending Action. You represent that, as of the date that you sign this
Agreement, you have not filed any charge, complaint or action in any forum
against the Company. This Agreement may be used as a complete defense in the
future if you bring a lawsuit based on any claim that you have released.

 

6



--------------------------------------------------------------------------------

9. Confidential Information and Insider Information. You agree and acknowledge
as follows:

(a) In the course of your employment with the Company you have acquired access
to and become acquainted with confidential information about the professional
business and financial affairs of the Company.

(b) You shall not at any time, whether before or after the termination of your
employment, use, copy, disclose or make available any Confidential Information
(as defined in Paragraph 9(c) below) to any individual, corporation,
partnership, trust, governmental body or other entity; except that you may use,
copy or disclose any Confidential Information (i) to the extent it becomes
publicly available through no fault on your part, and (ii) to the extent you are
required to do so pursuant to applicable law or pursuant to a final order of a
court or arbitrator having jurisdiction thereof; provided, however, that prior
to such disclosure you shall promptly notify the Company in writing of any such
order or request to disclose and shall cooperate fully with the Company in
protecting against any such disclosure by narrowing the scope of such disclosure
and/or obtaining a protective order with respect to the permitted use of the
Confidential Information.

(c) For purposes of this Agreement, “Confidential Information” shall mean all
information pertaining to the business and operations of the Company that is not
generally available to the public and the Company desires to keep confidential,
including, but not limited to, information relating to the Company’s products,
services, relationship with its regulators, suppliers, business partners,
operations, research, trade secrets, intellectual property, finances and all
documents and other tangible items relating to or containing any such
information. “Confidential Information” shall also include any information not
described herein but that is regarded as confidential under Article 1
(Confidentiality) of the Executive Agreement dated July 2, 2012 between you and
Financial Institutions, Inc. You acknowledge that the Confidential Information
is vital, sensitive, confidential and proprietary to the Company.

(d) You are currently aware of material non-public information regarding the
Company and will comply with the terms of the Company’s Insider Trading Policy
dated October 12, 2012 regarding “Post-Termination Transactions.” You agree that
you will not trade in the Company’s securities until the material non-public
information of which you are aware either becomes public or is no longer
material to the Company.

10. No Derogatory Statements/Communications or Operational Interference.

a) You agree that you will not directly or indirectly make, or cause to be made,
any written or oral statement or other communication that is derogatory or
disparaging to the Company or the Company’s predecessors, successors or their
past, current or future parents, subsidiaries, related entities, or any of their
members, shareholders, officers, directors, agents, attorneys, employees, or
assigns. The inclusion of specific individuals in this provision (including, but
not limited to, shareholders, officers, directors, agents, attorneys and
employees) to protect them from derogatory or disparaging remarks is a material
term of this Agreement and intended to make such individuals third-party
beneficiaries of this particular provision of the Agreement, with all applicable
rights to enforce its terms in the event of a violation. You also agree that you
will not directly or indirectly initiate any communications with any directors,
shareholders, or employees of the Company regarding the business or operations
of the Company, except as required to perform the requirements set forth in this
Agreement, as required to perform services on behalf of a new employer, or as
otherwise expressly requested by the Company or required by applicable law.

 

7



--------------------------------------------------------------------------------

b) The Company agrees that the members of its Board of Directors and its Senior
Management (specifically, Chief Executive Officer, Chief Operating Officer,
Chief Financial Officer, and/or Director of Human Resources) will not directly
or indirectly make, or cause to be made, any written or oral statement or other
communication that is derogatory or disparaging to you. Communications between
the individuals listed above and/or with their attorneys shall not violate this
provision.

c) Nothing in this Agreement is intended to or shall prevent or limit the
parties from providing testimony or information in response to a valid subpoena,
court order, regulatory request or other judicial, administrative or legal
process or otherwise as required by law. The parties agree that they will notify
the other party in writing as promptly as practicable after receiving any
request for testimony or information regarding the other party in response to a
subpoena, court order, regulatory request or other judicial, administrative or
legal process or otherwise as required by law, regarding the anticipated
testimony or information to be provided and at least fourteen (14) days prior to
providing such testimony or information (or, if such notice is not possible
under the circumstances, with as much prior notice as is possible).

11. Confidentiality of Agreement.

a) You agree to keep the terms of this Agreement, all documents relating to this
Agreement, and the benefit being paid under it, completely confidential. You
shall not disclose any information concerning the existence or terms of this
Agreement or provide a copy of this Agreement to anyone, except as follows:
(i) to the extent necessary to report income to appropriate taxing authorities;
(ii) to communicate with your attorneys, your investment or financial advisors
or your accountants as necessary for obtaining legal and/or financial planning
advice (in which case such person or entity shall be informed of the
confidential nature of this Agreement); (iii) in response to a judicial order or
subpoena issued by a state or federal court or governmental agency or any other
order of a court of competent jurisdiction or a discovery request pursuant to
established Rules of Civil Procedure in a civil action in state or federal court
or in response to any other discovery request or deposition question made or
posed.

b) The Company’s Board of Directors and its Senior Management (specifically,
Chief Executive Officer, Chief Operating Officer, Chief Financial Officer,
and/or Director of Human Resources) agree to keep the terms and the existence of
this Agreement completely confidential and shall not disclose any information
concerning the existence or terms of this Agreement or provide a copy of this
Agreement to anyone, except as follows: (i) to the extent necessary to process
the payments required in Section 5 above and/or to report that this Agreement
and/or those payments to appropriate regulatory and taxing authorities
(including the SEC); (ii) to communicate with its attorneys, its investment or
financial advisors or its accountants as necessary for obtaining legal and/or
financial advice (in which case such person or entity shall be informed of the
confidential nature of this Agreement); (iii) in response to a judicial order or
subpoena issued by a state or federal court or governmental agency or any other
order of a court of competent jurisdiction or a discovery request pursuant to
established Rules of Civil Procedure in a civil action in state or federal court
or in response to any other discovery request or deposition question made or
posed.

 

8



--------------------------------------------------------------------------------

c) Additionally, nothing herein precludes a party from apprising any attorney,
court, arbitrator, administrative agency or governmental body of the existence
and/or terms of this Agreement in order to enforce this Agreement, to challenge
the enforceability of this Agreement and/or to support an argument that a
claim/defense is barred by reason of the waivers and releases contained herein
or to counter any such argument.

12. Interim Obligations. You understand and agree that the obligations contained
in Paragraphs 9 to 11 above are material provisions of this Agreement, for which
good and sufficient consideration is provided. However, you also acknowledge and
agree that those provisions could be undermined and/or rendered ineffective if
you take actions between the date you were first presented with a draft of this
Agreement and the Effective Date of this Agreement (“Interim Period”) that would
be violations of Paragraphs 9 to 11 of this Agreement if taken after the
Effective Date of this Agreement. Accordingly, as a material inducement for the
Company to enter this Agreement, you represent and warrant that, during the
Interim Period, you did not and will not take any actions, directly or
indirectly, that would be violations of this Agreement if they occurred after
the Effective Date of this Agreement. This includes, but is not limited to,
disclosing confidential information, making derogatory statements concerning the
Company or any of the entities/individuals listed in Paragraph 10, and/or
disclosing the terms of this Agreement or the amounts or benefits to be paid
under this Agreement (other than as allowed in Paragraph 11).

13. Remedies. In the event that either Party breaches any of its obligations
under this Agreement, the other Party may, at its option, obtain monetary
damages, a court order requiring the other Party to comply with this Agreement,
or other legal and equitable remedies as appropriate. A court, jury, arbitrator
and/or agency of competent jurisdiction shall determine the nature, extent and
value of any damages caused by a breach of this Agreement, including whether a
breach of this Agreement requires the return of some or all of the benefits
provided under Paragraph 5 above and/or the discontinuance of any Party’s
remaining obligations under this Agreement. The Parties, in addition to any
other rights they may have at law or in equity, shall have the right to seek
enforcement of this Agreement in an action at law or in equity and the
prevailing party in such an action to enforce this Agreement shall have the
right to recover reasonable legal fees, costs and expenses, to the extent
permitted by law and to the extent that such recovery does not result in the
invalidation of this Agreement.

14. Future Employment. You agree that neither you, nor anyone acting on your
behalf, will apply for or seek employment with the Company in the future. You
agree that in the event you apply for or seek employment with the Company in the
future, the Company is under no obligation to consider that application and may
deny said application based on this Agreement.

15. No Admission of Liability. You agree that neither any payment under this
Agreement, nor any term or condition of it, shall be construed by either you or
the Company, at any time, as an admission of liability or wrongdoing by the
Company.

 

9



--------------------------------------------------------------------------------

16. Binding Nature. This Agreement shall bind, be transferable to, and/or be
enforceable by or against, the Company’s successors and assigns, now and in the
future. This Agreement shall also bind, be transferable to and/or be enforceable
by or against, all persons who might assert a legal right or claim on your
behalf, such as your heirs, personal representatives and assigns, now and in the
future.

17. Governing Law/Interpretation/Legal Proceedings.

a) This Agreement shall be governed, construed, and interpreted, and the rights
of you and the Company shall be determined in accordance with New York law,
without regard to its conflicts of laws principles, except to the extent that
the law of the United States governs any matter set forth herein, in which case
such Federal law shall govern.

b) Disputes arising under it shall be heard exclusively by the state or federal
courts located in Monroe County, New York. Neither party waives any right it may
have to remove such an action to the United States District Court located in
Monroe County, New York.

c) The parties further agree that, whenever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions, which
shall be fully severable and given full force and effect. However, in the event
you or anyone on your behalf takes legal action asserting claims released
through this Agreement, and the Release of All Claims in Paragraph 6 of this
Agreement or any portion thereof is determined by any court, arbitrator or
agency of competent jurisdiction to be unenforceable for any reason, then the
Company shall have the option to rescind this entire Agreement, and immediately
recover from you any payments made pursuant to Paragraph 5 above, or to require
that you execute another release that is legal and enforceable, without further
consideration, payments or compensation.

18. Scope of Agreement.

a) You agree that no promise, inducement or other agreement not expressly
contained or referred to in this Agreement has been made conferring any benefit
upon you. You also agree that this Agreement contains the entire agreement
between the Company and you regarding your termination and supersedes and
renders null and void any and all prior or contemporaneous oral or written
understandings, statements, representations or promises, including, but not
limited to, any agreement regarding benefits (severance, change in control or
otherwise) set forth in that certain Executive Agreement dated July 2, 2012
between you and Financial Institutions, Inc. (the “Executive Agreement”).

b) Notwithstanding the foregoing, otherwise than as specified below, you
acknowledge that nothing set forth herein shall alter in any manner your
continuing obligations pursuant to the terms of the Executive Agreement,
including the provisions contained therein regarding Confidentiality (Article
1), Non-Competition (Article 2) and Non-Solicitation (Article 2), and you agree
that such continuing obligations survive the termination of your employment with
the Company and continue to be binding upon you after the Separation Date. The
Company agrees that, notwithstanding any other provisions herein or in the
Executive Agreement, the
Non-Competition and Non-Solicitation provisions of the Executive Agreement
terminate six months after the Separation Date.

 

10



--------------------------------------------------------------------------------

19. Voluntary Agreement. You agree that you are voluntarily signing this
Agreement, that you have not been pressured into agreeing to its terms and that
you have enough information to decide whether to sign it. If, for any reason,
you believe that this Agreement is not entirely voluntary, or if you believe
that you do not have enough information, then you should not sign this
Agreement.

20. Attorney Consultation. You are advised to consult with an attorney of your
choice before signing this Agreement. By signing this Agreement, you acknowledge
that you have had an opportunity to do so.

21. Period to Consider Agreement. You represent and warrant that the Company has
given you a reasonable period of time, of at least twenty-one (21) days, to
consider all the terms of this Agreement and for the purpose of consulting with
an attorney. A draft of this Agreement was first given to you on August 1, 2013.
If you execute this Agreement prior to the expiration of the 21-day period, you
represent and warrant that you have freely and willingly elected to do so. The
parties further agree that changes to this agreement after August 1, 2013,
whether material or immaterial, do not restart the 21-day period.

22. Revocation Period; Effective Date. After you have accepted this Agreement,
you will have an additional 7 calendar days in which to revoke your acceptance.
If you do not revoke your acceptance, then the 8th day after the date of your
signature will be the “Effective Date” of the Agreement, and you may not
thereafter revoke it. To revoke this Agreement, you agree to send written notice
to: Martin K. Birmingham, Chief Executive Officer, Five Star Bank, 220 Liberty
Street, Warsaw, New York 14569. You acknowledge and agree that if you exercise
your right to revoke this Agreement, your resignation of employment will remain
valid and effective on the Separation Date and you will not be entitled to the
separation benefits in Paragraph 5.

23. Section 409A.

a) The compensation and benefits under this Agreement are intended to comply
with or be exempt from the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations and other official
guidance promulgated and issued thereunder (collectively, “Section 409A”), and
this Agreement will be interpreted in a manner consistent with that intent.

b) The preceding provisions, however, shall not be construed as a guarantee by
the Company of any particular tax effect to you under this Agreement. The
Company shall not be liable to you for any payment made under this Agreement
that is determined to result in an additional tax, penalty or interest under
Section 409A, nor for reporting in good faith any payment made under this
Agreement as an amount includible in gross income under Section 409A.

 

11



--------------------------------------------------------------------------------

c) References to “termination of employment” and similar terms used in this
Agreement mean, to the extent necessary to comply with Section 409A, the date
that you first incur a “separation from service” within the meaning of
Section 409A.

d) Notwithstanding anything in this Agreement to the contrary, if at the time of
your separation from service with the Company you are a “specified employee” as
defined in Section 409A, and any payment payable under this Agreement as a
result of such separation from service is required to be delayed by six months
pursuant to Section 409A, then the Company will make such payment on the date
that is six months following your separation from service with the Company. The
amount of such payment will equal the sum of the payments that would have been
paid to you during the six-month period immediately following your separation
from service had the payment commenced as of such date. Each payment under this
Agreement shall be designated as a “separate payment” within the meaning of
Section 409A.

24. Dodd-Frank Clawback. Notwithstanding any other provision of this Agreement
to the contrary, in order to comply with Section 10D of the Securities Exchange
Act of 1934, as amended, and any regulations promulgated, or national securities
exchange listing conditions adopted, with respect thereto (collectively, the
“Clawback Requirements”), if the Company is required to prepare an accounting
restatement due to the material noncompliance of the Company with any financial
reporting requirements under the securities laws, then you shall return to the
Company, or forfeit if not yet paid, the amount of any “incentive-based
compensation” (as defined under the Clawback Requirements) received during the
three-year period preceding the date on which the Company is required to prepare
the accounting restatement, based on the erroneous data, in excess of what would
have been paid to you under the accounting restatement as determined by the
Company in accordance with the Clawback Requirements and any policy adopted by
the Company pursuant to the Clawback Requirements.

[SIGNATURES ON FOLLOWING PAGE]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and the Company by its duly authorized agent,
have hereunder executed this Agreement and intend to be legally bound by its
provisions.

 

Karl F. Krebs    

Financial Institutions, Inc., on

behalf of itself and its subsidiaries

and affiliates

/s/ Karl F. Krebs

    (By)   /s/ Martin K. Birmingham     Name: Martin K. Birmingham

Date: September 4, 2013

    Date: September 10, 2013

 

STATE OF NEW YORK)

COUNTY OF                 ) ss:

On the          day of                 , 2013, before me, the undersigned,
personally appeared Karl F. Krebs, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in the
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

 

NOTARY PUBLIC

 

STATE OF NEW YORK)

COUNTY OF                  ) ss:

On the          day of                 , 2013, before me, the undersigned,
personally appeared                  personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he/she executed the same in
the capacity, and that by his/her signature on the instrument, the individual,
or the person upon behalf of which the individual acted, executed the instrument
and he/she is a                     of Financial Institutions, Inc., described
in, and who, on behalf of Financial Institutions, Inc. and its subsidiaries and
affiliates, executed the within instrument.

 

 

 

NOTARY PUBLIC

 

13